DETAILED ACTION
This Office action is in response to the application filed on April 05, 2021. 
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
In addition to the reasons noted in parent application 16/863896 (US Patent No. 10,999,164), Tsironis (US 2018/0316713)(“Tsironis”) and Forte et al. (US 10,439,884)(“Forte”), which are representative of the prior art at the earliest effective filing date of Applicant’s claimed invention, describe the use of custom playbooks or actions for responding to network security threats (Tsironis: see abstract, and ¶0096, e.g., “respond with custom actions”; and Forte: see abstract and col. 10, lines 20-46).
However, the prior art does not teach or render obvious, before the earliest effective filing date of Applicant's claimed invention, in the specific combinations and manner recited within the claims, the features of:	
“…receiving, by an information technology (IT) and security operations application executing in a cloud provider network, a request to execute a playbook, wherein the playbook defines an ordered set of operations to be performed in response to identification of incidents in an IT environment, and wherein the IT and security operations application is used to monitor a user’s network that is external to the cloud provider network; 
determining that the playbook includes custom code, wherein the custom code is not provided by the IT and security operations application, and wherein the playbook including the custom code is stored at a server located within the user’s network; and
sending, to a proxy application executing in the user’s network, a request to execute the playbook including the custom code, wherein the request causes execution of the playbook in the user’s network.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441